Citation Nr: 1539827	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

A Board decision in March 2014 denied service connection for hypertension.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in April 2015, the Court vacated the Board's decision, and remanded the case for readjudication in accordance with the decision.  

The issues of petitions to reopen service connection for a heart disorder (claimed as coronary artery disease and myocardial infarction) and type II diabetes mellitus, as well as service connection for erectile dysfunction, have been raised by the record in a June 2015 fully developed claim application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In May 2011, the Board reopened the Veteran's claim for service connection for hypertension and remanded the issue to obtain treatment records and afford the Veteran a VA examination.  The examiner was directed to provide an opinion as to whether any of the Veteran's service-connected disabilities (specifically, anxiety with depression) caused or aggravated his hypertension.  The examiner was instructed to comment on Internet research submitted by the Veteran in March 2010 suggesting a relationship between hypertension, stress, and psychological problems.  An examination was obtained in June 2013.  Although the examiner reported reviewing the research submitted by the Veteran, the examiner did not provide comment on or an analysis of that information.  A negative nexus was provided; the examiner cited a treatise that came to a different conclusion than the articles submitted by the Veteran, but did not explain why that treatise was more accurate or authoritative.  Consequently, the examiner did not comply with the Board's directives and a remand for another examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, the Board had directed the examiner to provide an opinion as to whether any of the Veteran's service-connected disabilities caused or aggravated his hypertension.  In this case, the examiner did not discuss the Veteran's other service-connected disabilities.  On remand, the examiner should opine as to whether any of the Veteran's service-connected disabilities cause or aggravate his hypertension.  

Additionally, the Veteran has submitted a May 2015 medical opinion from N.U., D.O.  He specifically requested that his case be returned to the AOJ for review of that additional evidence.  On remand, this medical opinion should be considered by the VA examiner as well as the AOJ in readjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received from the Ann Arbor and Detroit VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.
2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is caused or aggravated (permanently worsened beyond normal progression) by the service-connected anxiety with depression; residuals of back pain, status post lumbar laminectomy; pes planus; spinal fusion scar; and/or lumbar laminectomy scar.  

The examiner must comment on and provide an analysis of the Internet articles submitted by the Veteran in March 2010 and in July 2013 suggesting a relationship between hypertension, stress, and psychological problems.

The examiner must also comment on and provide an analysis of the May 2015 medical opinion from Dr. N.U. that the Veteran's hypertension is aggravated by his depression and anxiety.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







